870 So. 2d 186 (2004)
Franklin CURTIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2330.
District Court of Appeal of Florida, Second District.
February 27, 2004.
Rehearing Denied March 23, 2004.
DAVIS, Judge.
Franklin Curtis challenges the order denying his petition for writ of habeas corpus. While habeas corpus is not the proper vehicle to address the claims raised by Curtis, they are cognizable in a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. It is apparent from the trial court's analysis that it treated Curtis' claims as if they were raised in a postconviction motion. Accordingly, finding no error, we affirm without discussion.
Affirmed.
FULMER and SILBERMAN, JJ., Concur.